DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the remarks entered on 04/01/2022. 
Status of Claims
The following claim(s) is/are pending in this Office action: 1-35. Claims 1, 2, 4, 6, 8, 10, 12-23, 25, 27-29, 31, 33, and 35 are amended. No claims were cancelled. No Claims were added.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-35 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-35 of U.S. Patent No.11,170,296, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are either anticipated by, or would have been obvious over, the reference claims.
Claim 28-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28-35 of copending Application No. 15/870,057 (reference application), respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are either anticipated by, or would have been obvious over, the reference claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 28-31 and 33-35 are rejected under 35 U.S.C. § 103 as being unpatentable over O’Keeffe et al. US PG Pub 2017/0017214 published on Jan. 19, 2017 (hereinafter O’Keeffe) in view of in view of Recker et al (US Pub. No. 2011/0121654- hereinafter Recker), and further in view of Wang et al., Estimation of Occupancy Level in Indoor Environment Based on Heterogeneous Information Fusion (Dec 15-17, 2010) (hereinafter Wang).
With respect to claim 28, O’Keeffe teaches:
A system, comprising: 
a plurality of lighting elements, wherein each of the plurality of lighting elements is a luminaire and comprises a light source to illuminate an area (O’Keeffe at FIG. 1B, 110 “a light bulb”.  The examiner notes that 110 is an electrical device containing a lighting element such as a lamp that is controlled to turn on and off and thus teaches a luminaire, and that 110 in FIG. 1B includes a “light bulb” that illuminates an area);
a wireless communication transmitter for wireless radio frequency (RF) spectrum transmission in an area, including RF transmission at a plurality of times (O’Keeffe at FIG. 1B and ¶ [0110]: “Central controller 150 can contain one or more transmitters 548 operable to send one or more third signals 165 to one or more client devices 110. Transmitter 548 can be part of a transceiver along with receiver 505”; and “Transmitter 548 can be a wireless transmitter (e.g. Wi-Fi, 4G, Bluetooth, Zigbee, Z-wave)”.  The examiner notes that one or more transmitters (548) teach a wireless communication transmitter that transmit Wi-Fi, 4G, Zigbee, and Z-wave signals that operating at frequencies within the range of 20KHz-300GHz and are thus wireless radio frequency (RF) spectrum transmissions.  The examiner further notes that the light bulb 110 receiving such one or more signals from the transmitter (548) teaches a receiver integrated into one of the lighting elements.)
a plurality of wireless communication receivers integrated into other of the lighting elements and configured to receive RF spectrum signals of transmissions from the wireless communication transmitter through the area at the plurality of times, (O’Keeffe at ¶ [0110]: “Central controller 150 can contain one or more transmitters 548 operable to send one or more third signals 165 to one or more client devices 110.”  ¶ [0007]: “Hence as far as I am aware no method previously disclosed effectively provides a realtime estimate of the number of people in a selectable region of a building.” The examiner notes that the one or more devices 110 receiving the signals (165) from the transmitter teach one or more receivers, that O”Keeffe’s determining “realtime” occupancy count teaches receiving such signals through the area at a plurality of times and hence the above limitation. The examiner further notes that the light bulb 110 receiving such one or more signals from the transmitter (548) teaches a receiver integrated into one of the lighting elements.) wherein each of the plurality of the receivers is configured to generate an indicator data of a signal characteristic of received RF spectrum signal at each of the plurality of times (O’Keeffe at ¶ [0063]: “For example a person moving near a short range wireless transceiver (e.g. the Bluetooth or Wi-Fi transceiver in a smartphone or network connected smart device) can cause variations in quality aspects of signals 140 and 185 received by the central controller (e.g. variations in received signal strength indication (RSSI) or bit error rate variation associated with a person moving close by).” The examiner notes that the RSSI’s or bit error rates teach indicator data of a signal characteristic of received RF spectrum signal.  The examiner further notes that the variations in quality aspects of signals, RSSI’s, and/or bit error rates teach indicator data of a signal characteristic generated by the client devices, and that the RSSI’s and/or bit error rates received by O”Keeffe’s controller (150) teach that each receiver receiving a signal from the controller (150) generates the aforementioned variations in signal quality and is then transmitted to and received by the controller 150 for determining occupancy count. Therefore, at least these messages teach the above limitation); and
a processing circuitry coupled to the plurality of wireless communication receivers to obtain the indicator data of the RF spectrum signal generated at each of the plurality of times from each of the plurality of wireless communication receivers (O’Keeffe at ¶ [0063]: “Therefore variations in signal quality aspects in first signals 140 and second signals 185 can indicate the presence of a person and be one type of sensor data reported by devices in the network.” ¶ [0081]: “In some embodiments network-connected smart device 120 can segment the field of sensing into smaller regions and report occupancy data for each of these smaller regions”; and “In some embodiments network-connected smart devices may not identify the region in which they are operable to sense occupancy and instead the central controller can define regions based on processing first signals.” The examiner notes that O”Keeffe’s “devices in the network” such as the light bulb 110 and/or the controller teaches a processing circuitry coupled to obtain the aforementioned indicator data and thus the above limitation. ).
O’Keeffe does not appear to explicitly teach:
wherein the wireless communication transmitter is integrated into one of the lighting elements;
wherein the processing circuitry is configured to process the indicator data from  the plurality of lighting elements to determine an occupancy count in the area at each of the plurality of times. 
In the same field of endeavor, Recker does, however, teach:
wherein the wireless communication transmitter is integrated into one of the lighting elements (Recker at [0240]: "a network of wireless light bulbs can be created by embedding an RF transceiver with intelligence (microcontroller, microprocessor, integrated circuit etc.) in the wireless light bulbs and using a communication protocol between the bulbs to control any size group of bulbs to accomplish any task described herein”).
O’Keeffe and Recker are analogous art because both pertain to light bulbs having transmitters and receivers able to communicate wirelessly.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date of the present application to combine O’Keeffe with Recker in order to use two way communication protocol between the bulbs to control any size group of bulbs to accomplish any task described (Recker at ¶ 0240).

In the same field of endeavor, Wang does, however, teach:
wherein the processing circuitry is configured to process the indicator data from the plurality of lighting elements to determine an occupancy count in the area at each of the plurality of times. (§§ III-IV-B, pp. 5087-5089.  § III, Eqs. (1) and (6):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The examiner notes Wang teaches determining an occupancy count based on RSSI’s of each k-th device of a total of m devices.  The examiner further notes that the observation data n0 by m devices is multiplied by Pr.  Moreover, Eq. (6) shows that Pr for each individual device k is the product of the probability of detected number occupants is l and the probability of the number of incorrectly observed occupants is ik-l.  Therefore, either probability in Eq. (6), when combined into Eq. (1), teaches a heuristic coefficient applied to corresponding indicator data.)
O’Keeffe, Recker and Wang are analogous art because all pertain to estimating occupancy based on RSSI (received signal strength indicator) using lighting elements.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date of the present application to combine O’Keeffe and Recker with Wang techniques for solving the “information fusion problem” by “combin[ing] multiple localization systems in order to improve the accuracy of counting the number of occupants without increasing the hardware investment” and to “improve the counting accuracy by around 43% and 73%, respectively.” (Wang at ¶ 1, § VII and Abstract).

With respect to claim 29, O’Keeffe modified by Recker and Wang teaches the system of claim 28, and O’Keeffe further teaches:
wherein: the wireless transmitter is one of a WiFi, blue tooth low energy, Zigbee, nLightAir or an ultra wide band transmitter; and (O’Keefe at ¶ [0110]: “Central controller 150 can contain one or more transmitters 548 operable to send one or more third signals 165 to one or more client devices 110. Transmitter 548 can be part of a transceiver along with receiver 505”; and “Transmitter 548 can be a wireless transmitter (e.g. Wi-Fi, 4G, Bluetooth, Zigbee, Z-wave)”)
one or more of the plurality of wireless communication receivers is one of a WiFi, blue tooth low energy, Zigbee, nLightAir or an ultra wide band receiver. (O’Keefe at ¶ [0085]: “Device location estimator 315 can be operable coupled to a variety of signals receivers operable to receive localization signals 165. Device location estimator 315 can perform various degrees of processing to estimate the mobile wireless device location. Localization signals 165 can be short range wireless signals (e.g. Wi-Fi, Bluetooth, Zigbee) or long range wireless signals (e.g. GPS, 3G/4G cellular signals).”)

With respect to claim 30, O’Keeffe modified by Recker and Wang teaches the system of claim 28 further comprising, and O’Keeffe further teaches:
a controller coupled to the processing circuitry to control the light source in response to determination of the occupancy count in the area at each of the plurality of times. (FIG. 1B and ¶ [0110]: “Central controller 150 can contain one or more transmitters 548 operable to send one or more third signals 165 to one or more client devices 110.”  ¶ [0151]: “A central controller can apply the occupancy test method or receive the resulting estimated number of people in the region (e.g. the home). Upon determination that only a single person occupies the home automation services (e.g. lighting, entertainment, heating) can be adapted for a single person. For example, lights can be instructed to turn off once the single occupant has left an area. Lights can be instructed to turn on in advance of their arrival without concern for disturbing other people in those areas.” The examiner notes that the controller’s sending signals (165) based on the occupancy count (e.g., signals for turning on or off home automation devices such as lights) teaches the above limitation.)
 
With respect to claim 31, O’Keeffe modified by Recker and Wang teaches the system of claim 28, wherein to process the indicator data from the plurality of wireless communication receivers to determine the occupancy count in the area at each of the plurality of times, the processing circuitry at each respective one of the plurality of times is configured to, and Wang further teaches:
apply an RF signal computation to analyze the indicator data of the RF spectrum signals from each of the plurality of wireless communication receivers; (Wang at (§§ III-IV-B, pp. 5087-5089. The examiner notes Wang teaches determining an occupancy count based on RSSI’s of each k-th device of a total of m devices and thus teaches the above limitation. );
compare the analyzed indicator data with a pre-determined number of the occupants in the area; and (Wang at § III, Eq. (1) and ¶ 1, right-hand column, p. 5087: “Define n0 = (n1, . . . nm) and ne = (1, . . . 1) , where n0 and ne denote the vector of observations and the vector of estimations of the m systems, respectively, and  represents the transpose. Giving n0 and ne, the question is how to find an estimate                         
                            
                                
                                    n
                                
                                ^
                            
                        
                     to achieve the MMSE, i.e.,

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where  
    PNG
    media_image3.png
    26
    112
    media_image3.png
    Greyscale
 is the set of nonnegative integers, i = (i1, . . . im) is a constant vector, and n is the true number of occupants in the zone.” The examiner notes that Wang’s “true number of occupants in the area” (n) teaches a known occupancy count value generated by the trusted detector during the respective one of the plurality of times, and that Wang’s obtaining the square of the difference between the estimated occupancy count vector and the “true number of occupants in the area” n teaches compare the determined occupancy count in the area with the known occupancy count value.); and
determine the pre-determined number of occupants to be the occupancy count in the area based on a result of the comparison. (Wang at FIG. 2:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

The examiner notes that FIG. 2 shows the comparison between Wang’s estimated numbers of occupants and true numbers of occupants, and that at time 9:17, 9:19, 9:33 the estimated numbers of occupants equal the true numbers of occupants and thus teach the above limitation.)
O’Keeffe, Recker and Wang are analogous art because both pertain to estimating occupancy based on RSSI (received signal strength indicator).  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date of the present application to combine O’Keeffe, Recker and Wang in order to improve the accuracy of counting the number of occupants without increasing the hardware investment” and to “improve the counting accuracy by around 43% and 73%, respectively.” (Wang at ¶ 1, § VII and Abstract).

With respect to claim 33, O’Keeffe modified by Recker and Wang teaches the system of claim 28 wherein to process the indicator data from the plurality of wireless communication receivers to determine the occupancy count in the area at each of the plurality of times, the processing circuitry at each respective one of the plurality of times is configured to, and Wang further teaches:
apply a heuristic algorithm to the indicator data of the RF spectrum signals from each of the plurality of wireless communication receivers to compute an output metric value for each of a plurality of probable number of occupants in the area; (Wang at § III, Eq. (6), p. 5088:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The examiner notes that the product of two probabilities for all detected or observed occupant counts (l = 0, …, min(j, jk)) by the k-th device of the total of m devices in Eq. (6) in order to determine the conditional probability Pr{nk = ik | n =j} and hence the k-th device’s estimated occupancy count, nk, teach a plurality of metric values for individual indicator data metric value for each indicator data n = j in Eq. (6). The examiner further notes that each of the multiple products of two probabilities indicate the probability of detected or observed occupants is l, and that the probability of incorrectly observed occupants is ik-l and thus teach a probably number of occupants in the area for a respective time point.)
compare each one of the plurality of computed output metric values with another one of the plurality of computed output metric values to determine one of the plurality of computed output metric values as having a largest value among the plurality of computed output metric values; and (Wang at § III, Eq. (6), p. 5088, § IV-A, Eq. (10) with A1 and A2 given by the formulae below:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

The examiner first notes that Wang’s nk in Eq. (6) or lk in Eq. (10)’s A1 and A2 teaches a plurality of metric values.  See citations and rationale for claim 1 above.  The examiner further notes that in determine the optimal estimated occupancy count given by Eq. (10), Wang combines Eqs. (5)-(9) into Eq. (8) to arrive at Eq. (10).  More importantly, both A1 and A2 in Eq. (10) includes the term 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 derived from Eq. (6).  As it can be seen from the above expression, each of A1 and A2 is determined by taking j=max (lk) where k = 1, …, m.  That is, this expression compares the l1, l2, …, lm and selects the maximum l1 from these lk’s (k = 1, …, m).  Further, l denotes the detected occupants by the k-th device (k = 1, …, m) so that 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 denotes the probability that the number detected occupants is l, and that 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
denotes the probability that the number of incorrectly observed occupants is ik-l. Therefore, the examiner asserts that lk teaches a metric value of the plurality of metric values for the k-th device where lk ranges from 0 to min(j, ik) as shown in Eq. (6), and that Wang’s selecting the maximum lk in order to determine the optimal occupancy count,                         
                            
                                
                                    
                                        
                                            n
                                        
                                        ^
                                    
                                
                                
                                    A
                                
                                
                                    *
                                
                            
                        
                     in Eq. (10), teaches the above limitation. )
determine the probable number of occupants associated with the computed output metric value having the largest value as the occupancy count in the area (§ IV-A, Eq. (10), p. 5088.  As respectfully reproduced above, Eq. (10) teaches Wang’s determination of an optimal estimated occupancy count by minimizing the mean square error in Eq. (1) (e.g., by letting the first directive of the mean square are be zero).  Further, the examiner notes that both A1 and A2 in Eq. (10) depend on the maximum lk where k = 1, …,m, and the determined occupancy count is estimated with the probability dk and the probabilistic distribution Pr in Eq. (6). Therefore, Wang teaches determine the probable number of occupants associated with the aforementioned output metric value having the largest value).
O’Keeffe, Recker and Wang are analogous art because both pertain to estimating occupancy based on RSSI (received signal strength indicator).  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date of the present application to combine O’Keeffe, Recker with Wang’s techniques for solving the “information fusion problem” by “combin[ing] multiple localization systems in order to improve the accuracy of counting the number of occupants without increasing the hardware investment” and to “improve the counting accuracy by around 43% and 73%, respectively.” (Wang at ¶ 1, § VII and Abstract).

With respect to claim 34, O’Keeffe modified by Recker and Wang teach the system of claim 28, and Wang further teaches:
wherein the processing circuitry to determine  an occupancy count in a sub-area within the area (Wang at FIG. 1 and ¶ 1, § V, p. 5089: “the room is divided into three zones”; and “When the occupant is in the room, the four readers receive the RSSI of the tag, estimate the position of the occupant, and thus estimate the number of occupants in each zone.”

    PNG
    media_image9.png
    178
    287
    media_image9.png
    Greyscale

The examiner notes that Wang’s room and each zone respectively teach the claimed area and sub-area, and that Wang’s system’s estimating the number of occupants in each zone teaches the above limitation).
O’Keeffe, Recker and Wang are analogous art because both pertain to estimating occupancy based on RSSI (received signal strength indicator).  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date of the present application to combine O’Keeffe, Recker with Wang in order to improve the accuracy of counting the number of occupants without increasing the hardware investment” and to “improve the counting accuracy by around 43% and 73%, respectively.” (Wang at ¶ 1, § VII and Abstract).

With respect to claim 35, O’Keeffe modified by Recker and Wang teaches the system of claim 28, and further teach:
wherein the processing circuitry to: reject the indicator data of RF spectrum signals generated by one of the plurality of wireless communication receivers located outside of the sub-area and within the area (O’Keeffe at ¶ [0080]: “Network-connected Smart devices 120 can contain a signal processor 240 coupled to sensors 200, buttons 205a or actuators 205b, to perform various degrees of processing on the raw sensor data. The overall function of the processor can be to highlight sensor or actuator readings indicative of the presence of a person in a region around the device and generate first data. The processor can function to remove background sensor readings, detect peak values, filter the data or otherwise process the sensor data.” The examiner notes that O’Keeffe’s removing sensor readings or filter the data of a sensor teaches rejecting the indicator data of RF spectrum signals generated by a receiver as claimed.
O’Keeffe does not appear to explicitly teach that the receiver whose generated RF spectrum signals are rejected is “located outside of the sub-area and within the area”.  The examiner notes that Wang was previously cited immediately above where Wang’s room and each zone respectively teach the claimed area and a sub-area.  Therefore, any receiver (e.g., the receiver in the lower left-hand corner of zone 1) whose generated RF spectrum signals are filtered out by O’Keeffe’s filtering process is located outside zone 2 and zone 3 (“outside of sub-area”) yet remains within the room (“the area”) teaches the above limitation.); and
reject the indicator data generated by a second wireless communication receiver among the plurality of wireless communication receivers of the RF spectrum signals received from another wireless communication transmitter located outside of the sub-area and within the area. (The examiner notes that when RF spectrum signals generated by the transmitter in the lower left-hand corner is received by a receiver (the circular dots in FIG. 1) in zone 3 whose indicator is removed per O’Keeffe’s teaching, the transmitter is outside of zone 3 (in which the receiver is located) but is still within the area (the entire room).  Therefore, O’Keeffe combined with Wang teaches this limitation.)
O’Keeffe, Recker and Wang are analogous art because both pertain to estimating occupancy based on RSSI (received signal strength indicator).  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date of the present application to combine O’Keeffe with Recker and Wang in order to improve the accuracy of counting the number of occupants without increasing the hardware investment” and to “improve the counting accuracy by around 43% and 73%, respectively.” (Wang at ¶ 1, § VII and Abstract).

Claim 32 stands rejected under 35 U.S.C. § 103 as being unpatentable over O’Keeffe et al. US PG Pub 2017/0017214 published on Jan. 19, 2017 (hereinafter O’Keeffe) in view of in view of Recker et al (US Pub. No. 2011/0121654- hereinafter Recker), in view of Wang et al., Estimation of Occupancy Level in Indoor Environment Based on Heterogeneous Information Fusion (Dec 15-17, 2010) (hereinafter Wang) and further in view of Soltani et al., Enhancing Cluster-based RFID Tag Localization using artiﬁcial neural networks and virtual reference tags (March 30, 2015) (hereinafter Soltani).
With respect to claim 32, O’Keeffe modified by Recker and Wang teaches the system of claim 28 yet does not appear to explicitly teach:
wherein the received RF spectrum signal is a line of sight (LOS) signal and/or a multipath signal. 
In the same field of endeavor, Soltani does, however, teach:
wherein the received RF spectrum signal is a line of sight (LOS) signal and/or a multipath signal. (Soltani at ¶ 1, § 4, right-hand column, p. 100: “A real test has been done and compared with a simulation test to validate the results coming from the simulation. An obstacle-free room was selected for this test where all the tags were placed in a grid of 5 m × 7.5 m inside the room as shown in Fig. 8.” ¶ 1, § 4.2, p. 102: “In order to further identify the effect of the shape of the data collection path on the accuracy of localization, the simulation setup for 49 real reference tags in an area of 75 m × 75 m is used. The data collection follows the I-shape, L-shape, and U-shape with ﬁxed path length and four data collection points.” The examiner notes that Soltani’s RF spectrum signal received in an obstacle-free room teaches line of sight signals, and that an RF spectrum signal received via an L-shaped path or a U-shaped path in § 4.2 teaches a multipath signal.)
O’Keeffe, Recker, Wang, and Soltani are analogous art because all three references pertain to processing RSSI (received signal strength indicator) with neural networks.  It would have been obvious for a person of ordinary skill in the art prior to the effective filing date of the present application to combine O’Keeffe, Recker and Wang with Soltani’s “artificial neural network” (Soltani at Abstract) in order “improve the accuracy while reducing the cost of the solution.” (Soltani at ¶ 2, § 1).
Allowable Subject Matter
Claims 1-27 are allowed.


Response to Arguments
The Applicant’s arguments regarding the rejection of above claims have been fully considered.
In reference to Applicant’s arguments about:
Specification and claim objections.
Examiner’s response:
	Objections are withdrawn.
In reference to Applicant’s arguments about:
35 USC 112(b) rejections.
Examiner’s response:
	Rejections are withdrawn.
In reference to Applicant’s arguments about:
Rejections under 35 USC 103.
Examiner’s response:
Rejections for claims 1-27 are withdrawn.
Regarding claims 28-35, arguments are moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A SITIRICHE whose telephone number is (571)270-1316. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126